Title: [Diary entry: 28 April 1791]
From: Washington, George
To: 

Thursday 28th. Mr. Vareen piloted us across the Swash (which at high water is impassable, & at times, by the shifting of the Sands is dangerous) on to the long Beach of the Ocean; and it being at a proper time of the tide we passed along it with ease and celerity to the place of quitting it which is estimated 16 miles. Five Miles farther we got dinner & fed our horses at a Mr. Pauleys a private house, no public one being on the road; and being met on the Road, & kindly invited by a Docter flagg to his house, we lodged there; it being about 10 miles from Pauleys & 33 from Vareens.